Exhibit 10.16 On July1, 2011 the Compensation Committee of Heritage Financial Group, Inc. granted awards to the directors and executive officers of the Registrant and the directors of the Registrant’s wholly owned subsidiary, HeritageBank of the South (“Bank”) as follows: Awards Granted(1) Name Positions at registrant and Bank Tandem StockOptions/Stock Appreciation Rights(2) Tandem RestrictedStock/Restricted Share Units Antone D. Lehr Chairman and Director of Registrant and Bank Joseph C. Burger, Jr. Vice Chairman and Director of Registrant and Bank O. Leonard Dorminey President and Chief Executive Officer of Registrant, Chief Executive Officer of Bank and Director of Registrant and Bank J. Keith Land Director of Registrant Douglas J. McGinley Director of Registrant and Bank Carol W. Slappey Executive Vice President and Chief Retail Administrative Officer of Registrant, President, Albany Region of Bank and Director of Registrant and Bank J. Lee Stanley Director of Registrant J. Edward Cassity Director of Bank James H. Moore, III Director of Bank Hubert F. Scott, Jr. Director of Bank Fred F. Sharpe Director of Bank T. Heath Fountain Executive Vice President, Chief Financial Officer and Chief Administrative Officer of Registrant and Bank O. Mitchell Smith Executive Vice President and Chief Credit Officer of Registrant and Bank David A. Durland Executive Vice President and Chief Banking Officer of Registrant and Bank All awards vest in five equal installments annually beginning July 1, 2012. The exercise price is $11.94 RS- 1
